DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The last Office action 8/29/2022 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over SARKIS et al. (US 2020/0025877) in view of Wu (Non-Patent Literature titled “ACCURATE VEHICLE DETECTION USING MULTI-CAMERA DATA FUSION AND MACHINE LEARNING”).

Regarding claim 1, Sarkis teaches an electronic device comprising: a communication interface;
a memory storing one or more instructions (see figure 17); and a processor configured to execute the one or more instructions stored in the memory to: obtain a plurality of images of a real world scene, through the communication interface, the plurality of images including a first image captured by a first camera or image sensor, and a second image captured by a second camera or image sensor (see figure 3, para. 0051, where Sarkis discusses frames captured from different side-view cameras at the same time); 
based on determining that the first object and the second object are the same object, train a neural network data recognition model to recognize the first object and the second object as the same object in both the first image and the second image by using the first image and the second image as training data of the neural network data recognition model (see figure 3, para. 0087, 0069, 0120,  where Sarkis discusses determining the similarity of a first object and second object, and training a neural network data recognition model).
Sarkis does not expressly teach determine whether a first object included in the first image and a second object included in the second image are a same object, wherein the first object and the second object are determined to be the same object based on a similarity between the first object and the second object and based on a first piece of capturing time and location information and a second piece of capturing time and location information respectively corresponding to the first image and the second image corresponding to a same location at a same time point; wherein the first piece of capturing time and location information and the second piece of capturing time and location information include information about a time point and information about a location at which the first image and the second image is captured, respectively.
However, Wu teaches determine whether a first object included in the first image and a second object included in the second image are a same object, wherein the first object and the second object are determined to be the same object based on a similarity between the first object and the second object and based on a first piece of capturing time and location information and a second piece of capturing time and location information respectively corresponding to the first image and the second image corresponding to a same location at a same time point (see abstract, figure 1, sections 2.2-2.4, sections 3.1-3.2.1, where Wu discusses determining the similarity of objects from frames captured from multiple cameras at the same time), and 
wherein the first piece of capturing time and location information and the second piece of capturing time and location information include information about a time point and information about a location at which the first image and the second image is captured, respectively (see abstract, figure 1, sections 2.2-2.4, sections 3.1-3.2.1, where Wu discusses training a neural network using image frames captured from different view cameras at the same time).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sarkis with Wu to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to train a neural network data recognition model.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Sarkis in this manner in order to improve training a neural network data recognition model by analyzing images and determining the relationship between the images to properly optimize the parameters of the neural network.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Sarkis, while the teaching of Wu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of optimizing the parameters of a neural network using images and comparing the images to determine proper image features to properly train the neural network to recognize objects.  The Sarkis and Wu systems perform image recognition using neural networks, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.




Regarding claim 2, Sarkis teaches wherein the processor is further configured to execute the one or more instructions to, based on determining that the first object and the second object are not the same object, exclude the first image or the second image from the training data based on a recognition rate of the first image or the second image being less than a predefined threshold recognition rate, and train the neural network data recognition model to recognize the object based on the training data (see figure 5, figure 9, para. 0069, 0120, where Sarkis discusses object similarity based on a threshold to train a neural network).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sarkis with Wu to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to train a neural network data recognition model.

Regarding claim 3, Sarkis teaches wherein the processor is further configured to execute the one or more instructions to, obtain the first piece of capturing time and location information and the second piece of capturing time and location information respectively corresponding to the first image and the second image, through the communication interface (see figure 5, figure 9, para. 0124, where Sarkis discusses capturing images and transmitting the images over a communication interface).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sarkis with Wu to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to train a neural network data recognition model.

Regarding claim 4, Sarkis teaches wherein the processor is further configured to execute the one or more instructions to: determine the similarity between the first object and the second object by: calculating a similarity value by matching the first object with the second object, and determining that the first object and the second object are the same object, when the similarity value is determined to be equal to or higher than a pre-set threshold value, and the first image and the second image are located in the same location at the same time point (see figure 5, figure 9, para. 0069, 0120-0121, where Sarkis discusses object similar based on a threshold to train a neural network).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sarkis with Wu to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to train a neural network data recognition model.

Regarding claim 5, Sarkis teaches wherein the processor is further configured to execute the one or more instructions to: recognize an object from the plurality of images by using the neural network data recognition model; select an image, for which a recognition rate of the object is calculated to be equal to or lower than a pre-set threshold value, from among the plurality of images; and determine whether to use the selected image as the training data of the neural network data recognition model (see para. 0087, 0100-0101, where Sarkis discusses minimize the loss of the network in order to improve the learning rate of the neural network used to recognize objects).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sarkis with Wu to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to train a neural network data recognition model.

Regarding claim 6, Sarkis teaches wherein the processor is further configured to execute the one or more instructions to: receive information about a recognition rate at which an object is recognized in each of the plurality of images using the neural network data recognition model, from a plurality of vehicles, through the communication interface; (see para. 0087, 0100-0101, where Sarkis discusses plurality of images); select an image, for which the recognition rate is calculated to be equal to or lower than a pre-set threshold value, from among the plurality of images, and determine whether or not to use the selected image as the training data of the neural network data recognition model (see para. 0087, 0100-0101, where Sarkis discusses minimize the loss of the network in order to improve the learning rate of the neural network used to recognize objects).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sarkis with Wu to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to train a neural network data recognition model.

Regarding claim 7, Sarkis teaches wherein the processor is further configured to execute the one or more instructions to transmit the trained neural network data recognition model to a plurality of vehicles through the communication interface, the plurality of vehicles including a first vehicle in which the first camera or image sensor is mounted, and a second vehicle in which the second camera or image sensor is mounted (see para. 0149, where Sarkis discusses camera computer system mounted on a vehicle).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sarkis with Wu to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to train a neural network data recognition model.

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 9 is rejected as applied to claim 2 as pertaining to a corresponding method.
Claim 10 is rejected as applied to claim 3 as pertaining to a corresponding method.
Claim 11 is rejected as applied to claim 4 as pertaining to a corresponding method.
Claim 12 is rejected as applied to claim 5 as pertaining to a corresponding method.
Claim 13 is rejected as applied to claim 6 as pertaining to a corresponding method.
Claim 14 is rejected as applied to claim 7 as pertaining to a corresponding method.
Claim 15 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer-readable recording medium.

Regarding claim 16, Sarkis teaches computer-implemented method of training a neural network for object detection comprising: collecting a set of digital sample images from a database; inputting the collected set of digital sample images into a neural network recognition model (see figure 3, para. 0087, 0069, 0120,  where Sarkis discusses using images to train a neural network data recognition model).
Wu teaches training the neural network recognition model to recognize a first object in a first digital image as a specific object based on the first object being similar to a second object in a second digital image that is co-located with the first object at a same time point (see abstract, figure 1, sections 2.2-2.4, sections 3.1-3.2.1, where Wu discusses training a neural network for image recognition using image frames captured from different side-view cameras at the same time).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sarkis with Wu to derive at the invention of claim 16.  The result would have been expected, routine, and predictable in order to train a neural network data recognition model.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Sarkis in this manner in order to improve training a neural network data recognition model by analyzing images and determining the relationship between the images to properly optimize the parameters of the neural network.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Sarkis, while the teaching of Wu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of optimizing the parameters of a neural network using images and comparing the images to determine proper image features to properly train the neural network to recognize objects.  The Sarkis and Wu systems perform image recognition using neural networks, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 17, Sarkis teaches further comprising detecting objects in the collected set of digital sample images, and analyzing the detected objects; and determining that the first object and the second object are similar to each other when one or more appearance attributes of the first object in the first digital image is the same as one or more appearance attributes of the second object in the second digital image (see figure 3, para. 0087, 0069, 0120,  where Sarkis discusses determining the similarity of a first object and second object).
The same motivation of claim 16 is applied to claim 17.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sarkis with Wu to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to train a neural network data recognition model.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over SARKIS et al. (US 2020/0025877) in view of Wu (Non-Patent Literature titled “ACCURATE VEHICLE DETECTION USING MULTI-CAMERA DATA FUSION AND MACHINE LEARNING”) in view of Hachiya et al. (US 2017/0206437).

Regarding claim 18, Sarkis and Wu do not expressly teach wherein the first digital image has a recognition rate for the specific object using the neural network recognition model that is lower than a predefined recognition rate threshold for the specific object using the neural network recognition model, and the second digital image has a recognition rate for the specific object using the neural network recognition model that is greater than the predefined recognition rate threshold.  However, Hachiya teaches wherein the first digital image has a recognition rate for the specific object using the neural network recognition model that is lower than a predefined recognition rate threshold for the specific object using the neural network recognition model, and the second digital image has a recognition rate for the specific object using the neural network recognition model that is greater than the predefined recognition rate threshold (see para. 0049, where Hachiya discusses recognition ratio of different images and storing a recognition threshold).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sarkis and Wu with Hachiya to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to train a neural network data recognition model.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Sarkis and Wu in this manner in order to improve training a neural network data recognition model by analyzing images and determining the relationship between the images to properly optimize the parameters of the neural network.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Sarkis and Wu, while the teaching of Hachiya continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of optimizing the parameters of a neural network using images and comparing the images to determine proper image features to properly train the neural network to recognize objects.  The Sarkis, Wu, and Hachiya systems perform image recognition using neural networks, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663